Citation Nr: 0843102	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for thoracolumbar spine with degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left hip with degenerative changes.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee with degenerative changes.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right elbow with degenerative changes.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1970 to 
October 1971 and from December 2003 to March 2005.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a February 2007 rating decision, the RO granted the 
veteran's claim for entitlement to service connection for a 
right shoulder disorder.  By a June 2007 rating decision, the 
RO granted the veteran's claim for entitlement to service 
connection for tinnitus.  In light of the foregoing, no 
allegations of errors of fact or law remain for appellate 
consideration.  The RO's decisions have fully resolved and 
rendered moot the claims.  No exceptions to the mootness 
doctrine are present because the benefits sought on appeal 
have been granted without the need for action by the Board.  
See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2008).

At the July 2008 Board hearing, the veteran raised a claim 
for entitlement to service connection for a stomach disorder, 
to include as secondary to medication taken for his service-
connected joint disabilities.  This issue is referred to the 
RO for action deemed appropriate. 

The issue of entitlement to an initial evaluation in excess 
of 10 percent for thoracolumbar spine with degenerative 
changes (lumbar spine disorder) is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In July 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Left hip with degenerative changes (left hip disorder) is 
manifested by degenerative arthritis with full left hip 
flexion.

3.  Left knee with degenerative changes (left knee disorder) 
is manifested by degenerative arthritis with full left knee 
flexion.

4.  Right elbow with degenerative changes (right elbow 
disorder) is manifested by degenerative arthritis with full 
right elbow extension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left hip disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5252-5010 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260-5010 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for right elbow disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5207-5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased initial evaluation for PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

By a January 2006 rating decision, the RO granted service 
connection for PTSD.  In August 2006, the veteran filed a 
notice of disagreement (NOD) regarding the evaluation.  In 
February 2007, the RO issued a statement of the case (SOC).  
In February 2007, the veteran perfected the appeal.  
38 C.F.R. § 20.202.  At the July 2008 Board hearing, the 
veteran orally withdrew the appeal as to this issue.  This is 
sufficient to withdraw the issue on appeal.  38 C.F.R. § 
20.204(b)(1).  No allegation of error of fact or law thus 
remains before the Board for consideration with regard to 
this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board 
does not have jurisdiction to review the appeal as to the 
issue of entitlement to an increased initial evaluation for 
PTSD.



Increased initial evaluations for left hip, left knee, and 
right elbow disorders

With respect to the veteran's claims for entitlement to 
increased initial evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claims for service connection, an August 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of the 
claims informing him that a disability rating and an 
effective date would be assigned should the claims of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
and VA examination reports have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Additional VA medical records were 
received after the last supplemental SOC, but the veteran 
submitted a July 2008 waiver of RO consideration.  See 
38 C.F.R. § 20.1304(c) (2008) (holding that any additional 
pertinent evidence received by the Board that has not already 
been considered by the RO must be referred to the RO for 
consideration unless there has been a waiver of such 
consideration).  Additionally, service treatment records were 
received after the last supplemental SOC, but remand is not 
required because the records are not pertinent - the issues 
on appeal relate to the severity of the veteran's service-
connected disabilities after service discharge.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
current appeal is based on the assignment of initial ratings 
for disabilities following initial awards of service 
connection for the disabilities.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claims and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

Left hip disorder

By a January 2006 rating decision, the RO granted service 
connection for a left hip disorder and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5252-
5010, effective September 7, 2005.  In August 2006, the 
veteran filed an NOD regarding the evaluation.  The RO issued 
an SOC in February 2007.  In February 2007, the veteran filed 
a substantive appeal.

The hyphenated code indicates that the left hip disorder 
includes both traumatic arthritis, Diagnostic Code 5010, and 
limitation of motion, Diagnostic Code 5252.  38 C.F.R. § 4.27 
(2008).  The veteran's 10 percent evaluation contemplates 
left hip arthritis without compensable limitation of thigh 
flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5252.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  10 percent 
evaluations are assigned where 1) the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, for each major joint or 
group of minor joints affected by limitation of motion, and 
2) in the absence of limitation of motion, where there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The hip is a major joint.  38 
C.F.R. § 4.45 (2008).

For limitation of thigh flexion, 20, 30, and 40 percent 
evaluations are assigned for flexion limited to 30, 20, and 
10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252; see 
also 38 C.F.R. § 4.71, Plate II (2008) (noting that normal 
ranges of motion of the hip are flexion from 0 degrees to 125 
degrees and abduction from 0 degrees to 45 degrees).  

The evidence of record does not support an initial evaluation 
in excess of 10 percent.  At the September 2005 VA joints 
examination, there was left hip flexion to 125 degrees.  An 
x-ray showed left hip degenerative joint disease.  At the 
February 2008 VA joints examination, there was left hip 
flexion to 145 degrees.  Thus, the evidence showed 
degenerative arthritis, but did not show hip flexion limited 
to 30 degrees or less or evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5252.  Accordingly, an initial 
evaluation in excess of 10 percent for left hip disorder is 
not warranted.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For impairment of 
the thigh, a 20 percent evaluation is assigned for abduction 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5254 (2008).  At the September 2005 and February 2008 VA 
joints examinations there was abduction to 45 degrees.  Thus, 
Diagnostic Code 5254 does not provide for an increased 
initial evaluation.  Additionally, the evidence does not show 
left hip ankylosis, flail joint of the hip, or impairment of 
the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 
5255 (2008).  Moreover, an evaluation in excess of 10 percent 
is not warranted for limitation of extension of the thigh.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2008).  Accordingly, 
an initial evaluation in excess of 10 percent for a left hip 
disorder is not warranted.

Left knee disorder

By a January 2006 rating decision, the RO granted service 
connection for a left knee disorder and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260-
5010, effective September 7, 2005.  In August 2006, the 
veteran filed an NOD regarding the evaluation.  The RO issued 
an SOC in February 2007.  In February 2007, the veteran filed 
a substantive appeal.

The hyphenated code indicates that the left knee disorder 
includes both traumatic arthritis, Diagnostic Code 5010, and 
limitation of flexion, Diagnostic Code 5260.  38 C.F.R. § 
4.27.  The veteran's 10 percent evaluation contemplates left 
knee arthritis without compensable limitation of thigh 
flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260.

As noted above, traumatic arthritis and degenerative 
arthritis established by x-ray findings are rated on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  A 
20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The knee is a major joint.  38 C.F.R. § 4.45.

For limitation of leg flexion, 20 and 30 percent evaluations 
are assigned for flexion limited to 30 and 15 degrees, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; 
see also 38 C.F.R. § 4.71, Plate II (showing normal leg 
flexion and extension as between 0 degrees and 140 degrees).

The evidence of record does not support an initial evaluation 
in excess of 10 percent.  At the September 2005 VA joints 
examination, there was left knee flexion to 140 degrees.  An 
x-ray showed left knee degenerative joint disease.  At the 
February 2008 VA joints examination, there was left knee 
flexion to 140 degrees.  The veteran denied incapacitating 
episodes.  The evidence of record thus shows degenerative 
arthritis, but does not show flexion limited to 30 and 15 
degrees or evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260.  Accordingly, an initial evaluation 
in excess of 10 percent for a left knee disorder is not 
warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. 
at 595.  For limitation of leg extension, 20, 30, 40, and 50 
percent evaluations are assigned for leg extension limited to 
15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  At the September 2005 and 
February 2008 VA joints examinations, there was left knee 
extension to 0 degrees.  Thus, Diagnostic Code 5261 does not 
provide for an increased initial evaluation.  For recurrent 
subluxation and instability, 20 and 30 percent evaluations 
are assigned for moderate and severe subluxation or 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  
At the September 2005 VA joints examination, the veteran 
reported instability and give-way of his left knee, but 
denied recurrent subluxation.  The examiner found no left 
knee laxity.  At the February 2008 VA joints examination, the 
veteran denied give-way, instability, and subluxation.  The 
examiner found no patellar or meniscus instability.  An 
increased initial evaluation is thus not warranted under 
Diagnostic Code 5257.  Moreover, an evaluation in excess of 
10 percent is not warranted for removal of the semilunar 
cartilage and there is no evidence of left knee ankylosis, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262 (2008).  Accordingly, an initial evaluation in 
excess of 10 percent for a left knee disorder is not 
warranted.

Consideration has also been provided regarding the assignment 
of separate evaluations for left knee arthritis and 
instability or for limitation of knee extension and flexion. 
See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that 
where a knee disability manifests both limitation of flexion 
and limitation of extension, VA is to provide two separate 
ratings under Diagnostic Codes 5260 and 5261); VAOPGCPREC 9-
98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997) (arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating is based upon additional 
disability).  But, as noted above, there is no left knee 
instability and there is full left knee flexion and 
extension.  Accordingly, separate evaluations are not 
warranted for a left knee disorder.

Right elbow disorder

By a January 2006 rating decision, the RO granted service 
connection for a right elbow disorder and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5207-5010, effective September 7, 2005.  In August 2006, the 
veteran filed an NOD regarding the evaluation.  The RO issued 
an SOC in February 2007.  In February 2007, the veteran filed 
a substantive appeal.

The hyphenated code indicates that the right elbow disorder 
includes both traumatic arthritis, Diagnostic Code 5010, and 
limitation of forearm extension, Diagnostic Code 5207.  See 
38 C.F.R. § 4.27.  The veteran's 10 percent evaluation 
contemplates right elbow arthritis without compensable 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5207.

Traumatic arthritis and degenerative arthritis established by 
x-ray findings are rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  A 20 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
elbow is considered a major joint.  38 C.F.R. § 4.45.

For limitation of major forearm extension, 20, 30, 40, and 50 
percent evaluations are assigned for extension limited to 75, 
90, 100, and 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207; see also 38 C.F.R. § 4.71, Plate I (noting that 
normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion).  

The evidence does not support an initial evaluation in excess 
of 10 percent.  At the September 2005 VA general medical 
examination, the veteran stated that he was right-handed.  
There was right elbow extension to 0 degrees.  X-rays showed 
right elbow degenerative joint disease.  At the February 2008 
VA joints examination, the veteran reported he was right-
handed and denied incapacitating episodes.  There was 
extension to 0 degrees.  First, the evidence of record 
demonstrates that the veteran is right-handed, and thus his 
right elbow is his major arm.  See 38 C.F.R. § 4.69 (2008).  
Second, the evidence shows degenerative arthritis, but does 
not show limitation of major forearm extension to 75 or 
greater degrees or evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5207.  Accordingly, an initial 
evaluation in excess of 10 percent is not warranted for a 
right elbow disorder.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. 
at 595.  For limitation of major forearm flexion, 20, 30, 40, 
and 50 percent evaluations are assigned for flexion limited 
to 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2008).  At the September 2005 
and February 2008 VA joints examinations, there was right arm 
flexion to 140 and 145 degrees.  Thus, Diagnostic Code 5206 
does not provide for an increased initial evaluation.  
Additionally, the September 2005 and February 2008 VA 
examinations show that the veteran's forearm flexion is not 
limited to 100 degrees with extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2008).  Accordingly, 
an increased initial evaluation is not warranted under 
Diagnostic Code 5208.  Furthermore, at the February 2008 VA 
joints examination, there was full range of major forearm 
supination and pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213 (2008).  Thus, an initial evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5213.  
Moreover, the evidence does not show elbow ankylosis, flail 
joint, nonunion of the radius and ulna, or impairment of the 
ulna or radius.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 
5209, 5210, 5211, 5212 (2008).  Accordingly, an initial 
evaluation in excess of 10 percent for a right elbow disorder 
is not warranted.

Additional considerations

Consideration has been given to whether there is any 
additional functional loss not contemplated in the currently 
assigned evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Factors involved in evaluating and rating 
disabilities of the joints include:  weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement.  38 C.F.R. § 4.45 (2008).  At 
the September 2005 VA general medical examination, the 
veteran reported right elbow pain of 2 to 4 out of 10, left 
hip pain of 3 to 4 out of 10, and left knee pain of 2 to 3 
out of 10.  He reported weakness, stiffness, instability, and 
give-way of all of the joints, but no fatigability, lack of 
endurance, dislocation, or recurrent subluxation.  He 
reported some left knee swelling and locking, but no heat or 
redness.  He reported little flare-ups with increased pain, 
but no decreased function.  He did not use a crutch and 
walked unaided, but occasionally used a cane or wore a brace 
on his left knee.  The veteran reported that his occupation 
was electroplating and that he lost about 5 weeks over the 
past year due to his joint problems.  He took over the 
counter medication.  The veteran reported that he was able to 
do his activities of daily living.  In October 2006 and 
January 2007 VA medical records, the veteran denied falls and 
lower extremity joint effusion or edema.  In February and 
March 2007 VA records, the veteran reported right arm pain.  
There were no falls or lower extremity joint effusion or 
edema.  In a September 2007 VA record, the veteran denied 
falls.  

At the February 2008 VA spine examination, the veteran stated 
he infrequently used a cane and was able to walk 1 to 3 
miles.  At the February 2008 VA joints examination, the 
veteran denied right elbow pain, deformity, give way, 
instability, stiffness, weakness, incoordination, decreased 
speed of joint motion, episodes of dislocation or 
subluxation, locking, effusion, or flare-ups.  He reported 
left hip and left knee pain, stiffness, and weakness.  The 
veteran denied left hip deformity, give way, instability, 
incoordination, decreased speed, dislocation, subluxation, 
locking, effusion, and flare-ups.  The veteran denied left 
knee deformity, give way, instability, incoordination, 
decreased speed of motion, dislocation, subluxation, locking, 
and flare-ups.  There was one time of effusion.  He stated he 
was able to stand 3 to 8 hours, with only short rest periods.  
He was able to walk 1 to 3 miles and intermittently or 
occasionally used a cane.  In a June 2008 VA record, the 
veteran denied falls.  There was no joint effusion or edema 
of the lower extremities.  At the July 2008 Board hearing, 
the veteran reported his right elbow swells and locks up and 
he can't move his arm.  He had good days and bad days.  He 
stated that he had missed 1 to 2 weeks per month of work for 
his knees and feet, but sometimes for his legs and back.  He 
stated that the more he used his right elbow, the worse the 
pain got for example, at work or while doing chores.  He 
stated that he had left hip give way and left leg shooting 
pain behind his knee cap.  He had left knee swelling and give 
way upon walking.  He stated he wakes up in pain due to his 
arm.

At the September 2005 VA general medical examination, there 
was right elbow crepitus, but range of motion was not 
painful, and there was no swelling, deformity, laxity, or 
tenderness.  Upon repetition, there was no additional 
limitation of range of motion.  There was normal upper 
extremity strength and good grip.  Left hip flexion was not 
painful and there was no additional limitation of motion upon 
repetition.  Left knee range of motion was not painful but 
there was crepitus, but no swelling, tenderness, laxity, or 
deformity.  There was no additional limitation of motion upon 
repetition.  There was a normal gait and normal lower 
extremity strength.  In a March 2007 VA record, there was 
left knee tenderness.  In an April 2007 VA record, the gait 
was stable.  At the February 2008 VA spine examination, there 
was normal gait.  There was 5/5 strength of left knee and 
left hip flexion and extension.  There was 5/5 strength of 
bilateral ankle dorsiflexion and plantar flexion and great 
toe extension.  There were normal reflexes of the upper and 
lower extremities.  The veteran reported that he had been an 
electroplate finisher and was currently employed.  He had 
been doing that for 5 to 10 years.  He stated he lost about 8 
weeks of work during the last year.  He has taken the time 
off for various reasons.  The examiner noted that it seemed 
like gout was the primary reason.  At the February 2008 VA 
joints examination, there was normal gait.  There were no 
objective abnormalities of the right elbow, left hip, and 
left knee.  There was no left knee crepitation, mass, clicks 
or snaps, or instability.  There was no patellar or meniscus 
instability.  There was no objective evidence of pain upon 
right elbow, left hip, or left knee range of motion.  Upon 
repetitive movement of the right elbow, left hip, and left 
knee, there was no objective evidence of pain or other 
additional functional limitations.  The veteran was able to 
squat, balance on one floor, tandem walk and sit, and take 
off and put on clothes.  The examiner found no significant 
effects on his occupation or daily activities due to the 
right elbow, left hip, and left knee disorders.  In a June 
2008 VA record, there was a stable gait.  

In summary, the subjective evidence of record generally 
demonstrates complaints of elbow, left hip, and left knee 
pain, stiffness, and weakness, but no deformity, instability, 
incoordination, dislocation, subluxation, locking, effusion, 
and flare-ups.  The veteran intermittently reported slight 
flare-ups of increased pain, locking of his right elbow, 
effusion into his knee, and left hip and knee instability and 
give-way.  The veteran stated he was able to walk 1 to 3 
miles and stand 3 to 8 hours with only short breaks for rest.  
The objective medical evidence demonstrates painful range of 
right elbow motion, but no painful range of left hip or left 
knee motion.  Additionally, there was no additional 
functional limitation upon repetitive motion, to include 
additional limitation of motion.  An examiner found that the 
left hip, left knee, and right elbow disorders did not cause 
significant effects on the veteran's employment or activities 
of daily living.  The Board thus finds that there is no 
additional functional loss not contemplated in the currently 
assigned evaluations and that increased initial evaluations 
on this basis are not warranted.  

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
Extra-schedular evaluations are for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  Evaluations in excess of those assigned are 
provided for certain manifestations of the service-connected 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the veteran's disorders.  Moreover, the 
evidence does not demonstrate other related factors.  The 
veteran has not required frequent hospitalization due to 
service-connected disorders.  Although interference with 
employment has been shown, that interference is not marked.  
At the September 2005 VA general medical examination, the 
veteran reported that his occupation was electroplating and 
that he lost about 5 weeks over the past year due to his 
joint problems.  In an October 2007 VA medical record, the 
veteran reported missing work about 1 to 2 weeks per month 
for his gout.  At the February 2008 VA spine examination, the 
veteran reported that he had been an electroplate finisher, 
that he was currently employed, and that he lost about 8 
weeks of work during the last year.  He has taken the time 
off for various reasons.  The examiner noted that it seemed 
like gout was the primary reason.  At the February 2008 VA 
joints examination, the examiner found that the right elbow, 
left hip, and left knee disorders created no significant 
effects on the veteran's usual occupation.  At the July 2008 
Board hearing, the veteran reported that he had missed 1 to 2 
weeks per month of work for his knees and feet, but sometimes 
for his legs and back.  Such interference does not render 
application of the regular schedular standards impractical.  
In the absence of any additional factors, the RO's failure to 
refer this issue for consideration of an extraschedular 
rating was correct.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time 
during the period pertinent to this appeal.  See 38 U.S.C.A. 
§ 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a left hip 
disorder is denied.

An initial evaluation in excess of 10 percent for a left knee 
disorder is denied.

An initial evaluation in excess of 10 percent for a right 
elbow disorder is denied.


REMAND

Remand is required regarding the claim for entitlement to an 
increased initial evaluation for a lumbar spine disorder 
because the examination of record is insufficient upon which 
to base an appellate decision.  Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical 
information).

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), any objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, that are related to a service-
connected spine disability must be rated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2008).  In this case, there is 
conflicting evidence regarding possible neurological 
manifestations of the veteran's lumbar spine disorder, but 
neurological testing, such as nerve conduction studies or an 
electromyography, has not been conducted.  At the September 
2005 VA spine examination, the veteran reported radiating 
pain and occasional back numbness, but denied bowel or 
bladder dysfunction.  There was some decreased sensation of 
the left leg and foot.  In October 2006 VA medical records, 
the veteran reported radiating pain.  There was a negative 
straight leg raise test and normal sensory examinations.  The 
assessment was sciatica.  In January 2007, February 2007, 
April 2007, and September 2007 VA records, the veteran denied 
bowel, bladder, and erectile dysfunction.  At the February 
2008 VA spine examination, the veteran denied bowel, bladder, 
and erectile dysfunction, numbness, paresthesias, and leg and 
foot weakness.  In a June 2008 VA record, the veteran 
reported radiating back pain with sharp pain in the left leg, 
but denied bowel and bladder dysfunction.  At the July 2008 
Board hearing, the veteran reported radiating back pain.  
Thus, the evidence indicates intermittent subjective 
neurological complaints, normal and abnormal sensory 
examinations, and a diagnosis of sciatica.  It isn't clear 
whether there are neurological manifestations of the service-
connected lumbar spine disorder.  Accordingly, remand is 
required for an examination, to include neurological testing.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran VA 
examination(s) to determine the current 
extent of the orthopedic and neurological 
impairment resulting from his service-
connected lumbar spine disorder.  The 
claims file must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  It must also be determined whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbar spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
service-connected lumbar spine disability, 
including any noted during nerve 
conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the service-
connected lumbar spine disability.  It 
must also be noted whether the veteran has 
intervertebral disc syndrome; if so, the 
examiner should state whether the veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the veteran's 
lumbar spine disability.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


